Title: Acct. of the Weather—in Decr. [1769]
From: Washington, George
To: 




Decr. 1. Cloudy & misty the Chief part of the day.
 


2. Lowering Forenoon with some Intervals [of] Sun in the Afternoon. Warm. Wind So. Wt.

 


3. Wind at No. Et. & Raining more or less all day.
 


4. Lowering & Misty day. But little wind and that at No. Wt.
 


5. Also lowering & disagreeable Afternoon the Morng. being clear & fine.
 


6. Cold & Raw. Cloudy afternoon with some Rain.
 


7. Clear and tolerable pleasant.
 


8. Clear but cool the Wind at No. West.
 


9. Clear and Cool the Wind Westwardly.
 


10. Also clear & cool. Wind in the same quarter.
 


11. Fine Morning, disagreeable Noon, & Rainy Afternoon. Wind Eastwardly.
 


12. Wind Southwest—& Misty, Rainy & sometimes Sunshine. Night warm.
 


13. Wind shifted to No. West in the Morning and blew hard growing amazingly Cold in the Night.
 


14. Ground exceeding hard froze and day cold (& clear) but not equal to Yesterday Afternoon.
 


15. Still cold but more moderate than yesterday. The Afternoon lowering & exceeding like for Snow.
 


16. Clear and more pleasant.
 


17. Clear & pleasant with but little Wind. Evening Cool.
 


18. Clear, warm & pleasant in the forenoon. Wind southwardly and Afternoon Lowering. Night Raining.
 


19. Misting & Raining by turns all day—the Wind being at No. East.
 


20. Cold Raw and Cloudy Wind what there was of it, Northwardly. Evening more moderate & clearing.

 


21. Very pleasant, being clear & wind Southwardly.
 


22. Wind at No. Et. Cloudy & Cold with a little appearance of the Sun.
 


23. Exceeding cold Morning. Very cloudy with great appearance of Snow. Wind Northwardly.
 


24. Clear and more moderate but still cool. A very white frost & Wind Northwardly—but little of it.
 


25. A very white Frost, clear, still, & very pleasant till the Evening then cloudy and boisterous.
 


26. Clear but cool the Wind blowing fresh from the No. West till the Eveng.
 


27. A Very white frost but still clear & exceeding pleast. Gd. Hard froze.
 


28. Ground exceeding hard froze & a very white frost. The day lowerg. & very threatning of Snow. Wind East.
 


29. Remarkably fine, clear & still.
 


30. Wind at No. West & fresh & day Cold.
 


31. Clear, still & remarkably fine and pleasant.
